DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 5 January 2021.
This office action is made Final. 
	Claims 41, 44, 46, and 49 have been amended.
The 112 rejection and all art rejections from the previous office action have been withdrawn as necessitated by the amendment.
Claims 41, 44-46 and 49-50 are pending. Claims 41 and 46 are independent claims.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41, 44-46, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Salinas et al (US 20080072139, pub. 3/20/2008) in further view of Shigeta et al (US 20130050059, pub. 2/28/2013, filed 6/6/2012) in further view of Lee et al (US 20110167468, pub. 7/7/2011)(previous cited in the 892 mailed out on 5/3/2017) in further view of Microsoft (“Set up multiple monitors", online as of 11/14/2012, 2 pages)
As per independent claim 41, Salinas et al discloses a method comprising:
Identifying composition information for the multi-screen service; obtaining scene layout information for a view from the composition information; identifying view type information of a view element included in the scene layout information; determining whether the view type information includes one a first view type value and a second view type value;  identifying first information corresponding to the first view type value in the scene layout information, and configuring the view to be presented on a primary screen of the first multimedia device based on the first information; identifying second information corresponding to the second view type value in the scene layout information, information being attribute information of location information included in the view element; presenting the area on primary screen based on spatial information for the area provided by the location information; area is a spatial region related to one or more media elements (Note: The term “composition” is not defined by the claim language and the specification does not provide an explicit definition of what a composition 

However, Salinas fails to specifically disclose determining whether the view type information includes a second view type value when the view type information includes the second view type value: when the view type information includes the second view type value indicating that there is a plurality of multimedia devices in the network: identifying second information corresponding to the second view type value in the scene layout information, identifying plunge-out information included in the second information, the plunge-out information being related to an area included in the view; when the plunge-out information comprises includes information indicating that the area is allowed to be shown only at a secondary screen of a second multimedia device among the plurality of multimedia devices, transmitting, to the second multimedia device, information for presenting the area on the secondary screen only; and when the plunge-out information includes information indicating that areas are allowed to be shown at both a primary screen of the first multimedia device and the secondary screen, transmitting, to the second multimedia device, information for presenting an area on the secondary screen, and presenting an area on the primary screen based on spatial and temporal information for the area proved by the location information; the area is a spatial region related to one or more media elements.


As stated above, Shigeta discloses plungeout information having two values. Furthermore, since Shigeta discloses different settings/options on where and how to display one or more areas, then Shigeta discloses a form of a "view element" 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Shigeta since it would be preferable that related information of a program picture is displayed on another screen than the program picture and the relation information being displayed on the same screen (0003-0004)
However, the cited art fails to disclose determining the view type information is a first view type value and a second view type value when the view type information includes the first view type value indicating that there is one multimedia device in the network and when the view type information includes the second view type value indicating that there is a plurality of multimedia devices in the network. However, Lee et al discloses a multi-screen multimedia service having a first view type of only one device on the network and another view type of having 2 devices on the network.  (FIG 1, 3) FIG 1 discloses a first device having displaying a first area comprising video of a pageant being displayed in it and a second area comprising text/application related to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Lee et al since it would have provided the benefit of solving a problem that visibility of A/V content deteriorates due to at least one application of other content provided by a bidirectional TV system.
Furthermore, the cited art fails to specifically determining whether the plunge-out information includes one of a first plunge-out value and a second plunge-out value,  when the plunge-out information includes the first plunge-out value indicating that the area is allowed to be shown at only a secondary screen of a second multimedia device among the plurality of multimedia devices, transmitting, to the second multimedia device, information for presenting the area on the secondary screen only and when the plunge-out information includes the second value indicating that the (same) area is allowed to be shown at both a primary screen of the first multimedia device and the secondary screen, transmitting, to the second multimedia device, information for presenting the area on the secondary screen, and presenting the area on the primary screen based on spatial and temporal information for the area provided by the location information. However, Microsoft discloses multiple settings (values) to have the display (i.e. area) be only displayed on a secondary device or the same display (i.e. same area) be displayed on a screen of primary device and a screen of a secondary device. Microsoft disclose one of the following options/settings (values): Mirrored or external 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Microsoft since it would provide the intrinsic advantage of enabling the user to customize how content appears across the screens of multiple devices.

As per dependent claim 44, based on the rejection of Claim 41 and the rationale incorporated, Microsoft discloses wherein the area is invisible at the primary screen when the plunge-out information includes the first value (page 1: external display only. Primary device does not display anything, only the secondary device)
As per dependent claim 45, Claim 45 recites similar limitations as in Claim 41 and is rejected under similar rationale. Furthermore, Salinas discloses media elements 
As per independent claim 46, Claim 46 recites similar limitations as in Claim 41 and 36 and is rejected under similar rationale. Furthermore, Salinas discloses a display configured to perform a presentation operation and (FIG 3, 4, 0182, 0184, 0186, 0242: Discloses markup document being created comprising code/markup for scenes/screens of multiple devices. A scene/screen layout for a desktop and a scene/screen layout for a mobile device. Thus, used for arranging multi-screens. The markup file is then provided to the desktop and mobile device which the contents of the file are displayed on each device. The displaying of the contents of the file on either device is viewed as a presentation operation based on the file.) Furthermore, Shigeta discloses a transmitter configured to communicate with one or more of a plurality devices (FIG 1: Discloses the first device sending data to the second device. Thus, discloses communication with other devices)
As per dependent claims 49-50, Claims 49 and 50 recite similar limitations as in Claims 44-45 and are rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claims 41 and 46 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177